Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment dated 10/18/22 has been entered. Claims 1 has been amended. Claims 2-6 and 8 have been cancelled. This leaves claims 1, 7, and 9-13 currently active and pending.
The rejection below has been updated to reflect the amendments to the claims.

Claim Interpretation
While Applicant’s specification does not provide special definitions of “back beam reinforcing portion” or “large-deformable composite,” the basic descriptions of these terms from paragraphs 85 and 14, respectively, of the as-filed specification will be utilized.
Specifically, the “back beam reinforcing portion” will be considered to be a particular section of the back beam, not necessarily an additional component, and the “large-deformable composite” will be a multilayer oriented fiber reinforced plastic composite (FRP).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krammer et al. (US2012/0228888), and further in view of Corrons (US 6,355,584).
Regarding claims 1, 9, and 11, Krammer teaches a bumper comprising a U-shaped or hat-shaped cross-member (back beam body) for a vehicle (Krammer para 13), where the cross-member is formed of fiber reinforced plastic (Krammer para 8), thus providing for the claimed “back beam reinforcing portion” including a “large deformable composite” extending across at least the entirety and thus both of the claimed ‘at least one of the vertical or horizontal section,’ of the cross-member (back beam) is formed from FRP, with fibers that may be ‘endless’ fibers, i.e. continuous fiber (Krammer para 12) and that the matrix resin may be a thermoplastic, such as polypropylene (Krammer para 12, 28). Krammer further teaches a fastening plate (connection plate) for affixing the bumper (back beam body) to a vehicle via rivets or screws (guide pin with protruding shape) (Krammer para 30). These would be expected to be fully capable of connecting the bumper (back beam) to the body of a vehicle. Finally, Krammer teaches that the bumper (back beam body) includes both a horizontal and vertical section (Krammer fig 1, annotated, below).

    PNG
    media_image1.png
    489
    547
    media_image1.png
    Greyscale

Krammer is silent with respect to the presence of fibers having an orientation; that the resin matrix is a thermoplastic or thermoset that the large deformable composite is made up of sheets of fiber-reinforced plastic; that a first sheet of fiber reinforced plastic is orientated at +1° to +45° with respect to the reinforcement direction and a second sheet of fiber reinforced plastic is oriented -1° to -45° with respect to the reinforcement direction; that the fiber reinforced sheet is free of a sheet including fibers having an orientation of 0° or 90°).
Krammer and Corrons are related in the field of fiber-reinforced plastic composites for automotive bumpers. Corrons teaches a base layer of a tissue paper (surface material), combined with a chopped glass fiber mat (analogous to the mat of Krammer) further has at least a first ply (first sheet) is composed of parallel rovings with an approximately +45° orientation relative to the longitudinal axis of the reinforcement direction (Corrons col 4, ln 25-34) and may have a second ply of parallel rovings which is oriented at approximately -45° relative the longitudinal axis of the reinforcement direction (Corrons col 4, ln 35-41) to provide an improved lightweight complex fabric with increased wet-out of the impregnating resin (Corrons col 1, ln 61-67; col 2, ln 8-12, 36-39). Corrons further teaches additional layer(s) of the ± 45° layers may be used (Corrons col 5, ln 38-46). It would be obvious to one of ordinary skill in the art to modify the glass mat of Krammer to include the tissue paper backing and layers of parallel roving reinforcing layers to provide a lightweight reinforced structure with good wet-out/resin impregnation. Further, as each individual layer is oriented at ±45°, it therefore follows that the lay up ratio would satisfy at least the claimed ratio of 1:1.
Further, Krammer in view of Corrons teaches that only one layer of parallel roving reinforcement may be used, and does not specify that an orientation used must be 0° or 90° (Corrons col 2, ln 8-11). That is, because Krammer in view of Correns does not require a sheet oriented at 0° or 90°, there exist embodiments within the prior art which do not possess layers with a 0° or 90° orientation.
Regarding claim 7, Krammer in view of Corrons teaches the claimed vehicle back beam as above for claim 3. Krammer further teaches that the fibers may be carbon or glass fiber (Krammer para 12).
Regarding claim 12, Krammer in view of Corrons teaches the claimed vehicle back beam as above for claim 1. Krammer further teaches a vehicle using the back beam may be used as front or back bumpers (Krammer para 2-9).
Regarding claim 13, Krammer in view of Corrons teaches the claimed vehicle back beam as above for claim 3. Krammer further teaches the back beam may be used as a front or back bumper (Krammer para 15).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krammer in view of Corrons as applied to claim 1 above, and further in view of Karger-Kocsis (“Glass mat reinforced thermoplastic polypropylene”).
Regarding claim 10, Krammer in view of Corrons teaches the claimed vehicle back beam as above for claim 1. Krammer further teaches that the glass mat may be ‘PP-GM40’ but does not explicitly teach or define this as including 40 wt% of the glass fiber (Krammer para 12).
Therefore, Krammer in view of Corrons is silent with respect to the fiber content of a sheet is 10-90 wt% for each sheet/mat.
Krammer in view of Corrons and Karger-Kocsis are related in the field of glass-mat reinforced polypropylene. Karger-Kocsis teaches that fiber content in glass-mat reinforced polypropylene generally ranges from 20-45 wt%, noting this provides for excellent toughness of the composite (Karger-Kocsis page 287, §Properties). It would be obvious to one of ordinary skill in the art to utilize a fiber content of between 20 and 45 wt% in the composite of Krammer in view of Corrons as taught by Karger-Kocsis because this would provide the final composite with high toughness.

Response to Arguments
Applicant's arguments filed 10/18/22 with respect to the 103(a) rejection over Krammer in view of Corrons have been fully considered but they are not persuasive.
Applicant argues on pages 5 and 6 that the combination of Krammer in view of Corrons does not teach or suggest the presence of the newly amended limitations of claim 1, specifically that the back-beam is hat shaped, and the presence of a connection plate and guide pin.
The Examiner respectfully disagrees, and notes that Krammer teaches ‘hat-shaped’ in paragraph 13, as well as a fastening (connection) plate and a protruding shaped guide pin (screw or rivet) in paragraph 30.
Applicant argues on page 6 that claim 7, 9 and 11-13 are allowable for the same reasons as set forth for claim 1.
The Examiner respectfully disagrees for the reasons set forth above.
Applicant argues on pages 6-7 that claim 10 is allowable for the same reasons as set forth for claim 1.
The Examiner respectfully disagrees for the reasons set forth above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        10/20/22


/ALICIA J SAWDON/Primary Examiner, Art Unit 1781